Citation Nr: 1617268	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to a TDIU.

In April 2013, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In June 2015, the Veteran was informed that the Veterans Law Judge who conducted the April 2013 Board hearing had retired, and the Veteran, therefore, had a right to request an additional hearing before a different Veterans Law Judge.  The Veteran responded, indicating that he did not want an additional Board hearing.

This claim was previously before the Board in December 2015, when it was remanded pending the outcome of a claim for an increased rating for the Veteran's service-connected depressive disorder.  As will be further discussed below, the claim must be remanded again. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In December 2015, the Board remanded the claim of entitlement to extraschedular TDIU because "the Veteran has initiated an appeal regarding an increased disability rating for major depressive disorder;" however, the claim was still pending, and his claim for TDIU stemmed, in part, from the severity of his major depressive disorder.

In a May 2015 rating decision the RO provided a 50 percent rating for depressive disorder.  The Veteran was notified of the service connection grant and initial rating in September 2015.  On September 4, 2015, the Veteran's attorney provided a notice of disagreement (NOD) with this initial 50 percent rating.  On September 5, 2015, the Veteran provided a statement that he was "satisfied with the 50 percent offered," essentially withdrawing the initial September 2015 NOD.  However, the Veteran's representative subsequently provided a January 2016 NOD regarding the major depressive disorder rating.  As this second NOD was also timely, the appeal was again initiated, and a Statement of the Case (SOC) must be issued by the RO.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Turning to the claim for TDIU that is currently on appeal, an October 2014 Employment Information in Connection with a Claim for Disability Benefits form completed by the U.S. Postal Service (USPS) noted the Veteran was provided with a lifetime retirement annuity beginning in February 2010, and his reason for termination of employment was "optional retirement."  Another form completed by the USPS noted that the Veteran retired with "accumulated vacation time, was paid in lump sum."  On his May 2014 TDIU claim form, the Veteran indicated that he "had always planned to retire after 41 years and 10 months, which is the maximum retirement at 80 percent.  I retired at 38 years for 72 percent.  This cost me $400.00 per month."

A private July 2015 vocational assessment noted that during his service, the Veteran worked as an Inventory Management Specialist, which involved ordering, receiving and stocking supplies.  From 1972 to 1974 he worked operating tow motors and forklifts.  From 1974 to October 2009, the Veteran worked for the USPS, mostly as a mail handler, which involved loading mail onto machines, driving equipment and unloading trucks.  For the last three years of his employment, he was in a specialized role similar to a supply clerk, where he was responsible for ordering supplies for the state of Connecticut.  The vocational consultant noted that all of the Veteran's "work history required exerting physical force at the medium and heavy levels of exertion."  Recent back pain restrictions included a limited ability to bend, inability to sit at a computer for long, use of a cane and incapacitating episodes of back pain.  

The private vocational consultant opined that the Veteran had "limited computer skills and does not have the transferable skills to perform sedentary work as a result.  Even if [he] had strong computer skills, medical documentation and his self-report indicate that he now cannot perform even sedentary activities due to an inability to perform prolonged sitting."  His inability to walk without a cane precluded performing light work, such as lifting and carrying 20 lbs.  The vocational specialist felt that the Veteran's tinnitus limited his ability to work anywhere but in an office setting, but that "he does not have transferable skills for sedentary work, [and he] would not be qualified to perform office work."  The vocational specialist felt that the work the Veteran's was qualified for would have required working in loud environments, and he would have "great difficulty hearing instructions and co-workers even if he did have the remaining physical ability to perform the lifting, standing and walking requirements of his work."  The vocational specialist found that given the medical evidence and self-reported limitations, the Veteran was prevented from securing and following a substantially gainful occupation due to his lumbosacral strain, depression, tinnitus and hearing loss.  

The VA attempted to provide the Veteran with a VA examination regarding his TDIU claim in September 2014; however, he declined the examination.  The evaluator then provided an opinion on his employability based on a review of the record and found that the Veteran's low back disorder would "limit his ability to perform physical, but not sedentary-type work."

Given the Veteran's reports of severe back pain resulting in frequent bedrest (according to the Veteran) are the general basis for his claim for TDIU, and his last VA spine examination was in 2012, he should be afforded an updated examination on remand.  During his 2012 examination, the Veteran had flexion to 60 degrees, right radiculopathy, and reported at least 4 weeks, but less than 6 weeks, of incapacitating episodes over the prior 12 months.

The Board notes that the combined rating of the Veteran's service-connected disabilities is currently 60 percent  (See 38 C.F.R. § 4.25 Combined Rating Table).  Although the Veteran was granted service connection for depressive disorder secondary to his low back disability (based on aggravation), his disabilities do not result from a common etiology or a single accident.  This does not meet the jurisdictional requirements of 38 C.F.R. § 4.16(a).  The Board does not have jurisdiction to grant TDIU in the first instance, and a remand is necessary for the claim to be referred to the Director, Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his low back disability.  The examination should include the functional impact of his disability.

2.  Issue a statement of the case (SOC) regarding the Veteran's claim of entitlement to an initial rating in excess of 50 percent for major depressive disorder.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

3.  Refer the case to the Director, Compensation Service, for extraschedular consideration of a TDIU.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

4.  If an extraschedular TDIU is not granted, provide the Veteran with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

